DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/13/2020 have been entered. 


This communication is a notice of allowability in response to RCE filed on 10/13/2020, Remarks and Amendments sent 10/13/2020.  Claims 1-2, 4-10, and 12-22 are allowed.


Response to Amendment
The amendment filed on 10/13/2020 cancelled no claim.  Claim 3, 11 was previously cancelled.  No news claims are added. Claims 1, 5-6, 8-9, 13, 16-17, 19-20 have been amended.  Therefore, claims 1-2, 4-10, and 12-22 are pending and addressed below.                


Allowable Subject Matter
Claims 1-2, 4-10, and 12-22 are deemed to be allowed in light of the amendment and argument filed on 10/13/2020.  




Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented on 10/13/2020 are deemed to be persuasive as the combination of elements, the claim as a whole, recite the specific way of identifying, re-accessing the previously accessed content while maintaining a user’s privacy concern effectiveness, and thus integrated in a practical application in computer-related technology.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    Additionally, upon further search, and for the reasons presented by Applicant, claims 1-2, 4-10, and 12-22 are deemed to be allowable over the prior art of record.


The closest prior art 
Ku et al., (US 2016/0307249), 
Bachenheimer et al. (US 2014/0304157),
Daniel et al., (US 2016/0283936), 
Goldhaber (US Patent 5794210), 
Gerace (US Patent 5848396), and 
Eldering et al. (US 2003/0149975).

While Ku teaches generating "a new communication thread” when detecting a user clicks a Message Me button associated with a networking system post, the system provides the user's client device with a user interface including a pre-populated electronic message but it is not generated between the sponsor and the user at a server", Bachenheimer, on the other hand, teaches forwarding emails from the subscribing user to a recipient "without ever revealing the subscribing user's real email address to the recipient." , but is also silent with regard to generating a screened communication thread "in response to detecting a user interaction with the sponsored digital content item," as required by newly amended features in independent claim 1, 9, and 17

Goldhaber (US Patent 5794210) at Fig. 10 has user controlled profile characteristics that are used for targeted ads. Eldering (US 2003/0149975) discloses the subscriber profile is not released and is kept confidential. The subscriber profile may be maintained by the subscriber in a device controlling interaction with the CoD system (i.e., a
set-top box (STB) for a video on demand (VoD) system).  Similarly, Gerace (US Patent 5848396) has weighted user characteristics that is used for targeted ads, but the weighting is advertiser controlled. These references disclose user/advertiser controlled weighting of factors in their user controlled profile that is used for targeting ads but fail to disclose “converting screened communication thread "at the server" to an open 

After an exhaustive Non-Patent Literature search, the Examiner cites the following document: 
 “A Practical System for Privacy-Aware Targeted Mobile Advertising Services”, by Jinghua Jiang, Yifeng Zheng , Zhenkui Shi, Xingliang Yuan , XiaoLin Gui , and Cong Wang, in IEEE, Transactions on Services Computing (Volume: 13, Issue: 3, Page(s): 410-424), print publication data: 24-Apr-2017,  Electronic Publication Date: 10-Jun-2020, (hereinafter, JJ).

While JJ discloses anonymization and obfuscation have been proposed for privacy-aware targeted advertising, specifically, showing how to properly leverage a cryptographic primitive called private stream searching to support secure, accurate, and practical targeted mobile ad delivery, JJ, however, fails to disclose the claimed arrangement preceding any detecting users who interacts with the sponsored items remain confidential and then open communication to the sponsor/advertiser. 


However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent claim 1:
in response to detecting a user interaction with the sponsored digital content item, generating a screened communication thread between the sponsor and the user at a server by adding, to the screened communication thread at the server, an electronic message comprising an indicator of the sponsored digital content item: providing access to the screened communication thread to the user from the server, and withholding access to the screened communication thread at the server from the sponsor;  and
in response to the detected user interaction with the screened communication thread on the client device of the user, converting the screened communication thread at the server to an open communication thread between the sponsor and the user,


However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent claim 9:
in response to detecting a user interaction with the sponsored digital content item, generating a screened communication thread between the sponsor and the user at a server by adding, to the screened communication thread at the server, an electronic message comprising an indicator of the sponsored digital content item: providing access to the screened communication thread to the user from the server, and withholding access to the screened communication thread at the server from the sponsor;  and
in response to the detected user interaction with the screened communication thread on the client device of the user, converting the screened communication thread at the server to an open communication thread between the sponsor and the user,


However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent claim 17:
in response to detecting a user interaction with the sponsored digital content item, generating a screened communication thread between the sponsor and the user at a server by adding, to the screened communication thread at the server, an electronic message comprising an indicator of the sponsored digital content item: providing access to the screened communication thread to the user from the server, and withholding access to the screened communication thread at the server from the sponsor;  and
in response to the detected user interaction with the screened communication thread on the client device of the user, converting the screened communication thread at the server to an open communication thread between the sponsor and the user,

As such, claims 1-2, 4-10, and 12-22 are allowed.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/SUN M LI/Primary Examiner, Art Unit 3681